DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election of “gastrointestinal trauma” as species to be examined in the reply filed on 12/10/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
1. Claims 1-25 are examined in the instant application.

Claim Objections
Claims 2-25 are objected to because of the following informalities: claims 2-25 are not grammatically correct. A comma “,” should be inserted following the recitation of the previous claim, for example “claim 1,”.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities: claim 1 recites in step (a) line 5 “a target tissue”, however claim 1 is already limited to a subject’s intestines. The phrase “a target tissue” should be amended to reflect that the tissue targeted is the intestine.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities: claim 6 recites the phrase “element (a)”, however it is not necessary to recite “element (a)” since claim 1 already recites the term hydrogel in step (a).  Appropriate correction is required.
8 is objected to because of the following informalities: claim 8 recites the phrase “element (c)”, however it is suggested to amend “element (c)” to just “(c)”.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-86 of copending Application No. 16/422,086 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the methods of ‘086 encompass treating a gastrointestinal disorder using a patch graft comprising the same composition of cells used in the instantly recited method of treating a subject with a gastrointestinal disease or disorder.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1-25 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for:
a method of implanting a patch graft in one or more of a subjects intestines, liver or pancreas comprising:
(a) providing patch graft comprising:
(i) a hydrogel comprising a mixed population of mesenchymal stem cells (MSCs) and biliary tree stem cells (BTSCs) and
(ii) a biocompatible, biodegradable backing which inhibits migration of the mixed population of cells away from the intestine and through the backing,
	(b) implanting the patch graft at a target site in the subjects intestines, liver and/or pancreas, and
	(c) allowing the cells of the patch graft to incorporate into the intestine, liver and/or pancreas,
does not reasonably provide enablement for a method of treating a subject with a gastrointestinal disease or disorder using a patch graft comprising an early lineage stage cell capable of expressing MMPs and any other cell type.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.

The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. While determining whether a specification is enabling, one considers whether 
The breadth of the claimed invention encompasses treatment of any gastrointestinal disease or disorder using a patch graft comprising a mixed population having two or more cell types, at least one of which is at an early lineage stage that is capable of expressing MMPs and any other cell type.
Whereas the nature of the invention is a method of implanting a patch graft in one or more of a subjects intestines, as set forth below, the skilled artisan would find the claimed invention unappreciable for its entire breadth.
	Working Examples


    PNG
    media_image1.png
    662
    428
    media_image1.png
    Greyscale


“Within a week, patch grafts of BTSCs/ELSMCs organoids resulted in remodeling of the organ capsule and adjacent lobules followed by a merger of host and donor cells (FIGS. 3-
5, 7). Finger-like extensions of donor cells extended into the hepatic lobules of the host tissue; in parallel, host cells extended into HAs of the grafts (Fig 4). In the case of the pancreas, the graft was wedged between the pancreas and the duodenum, and by one week post-surgery, engraftment of donor cells occurred both into the pancreas and into the Brunner’s glands of the submucosa of the duodenum (FIG. 6). Integration of the cells within large regions of the liver (or the pancreas) was completed by 2 weeks by which time the layers of HAs had been mostly resorbed; donor cells had lineage restricted into adult hepatic parenchymal fates, both cholangiocytic and hepatocytic (FIG. 5) or into pancreatic fates (FIG. 6).
By 3 weeks, the HA layers were resorbed entirely, leaving only the backing. This correlated with reappearance of the organ capsule and of the histological structure of the tissue near to the capsules (FIGS. 3, 5, 6) or of the pancreatic capsule and of the pancreatic histological structures (FIG. 6). In pancreas, mature cells were identified by functional markers that included insulin for islet cells (beta cells) and amylase for acinar cells. Engraftment efficiency for both the liver and for the pancreas was close to 100% by a week, since all donor cells identified were found to be viable and within the liver or pancreas; not in the remnants of the grafts above the organ capsules; and with negligible or no evidence of ectopic cell distribution in other organs (e.g. lung).” (pg. 84 line13 bridge pg. 85 line 1).
However, while the specification teaches successful implantation of a patch graft comprising MSCs/BTSCs into the liver and pancreas of pigs, this does not enable the claimed invention for its entire breadth.
Teachings in the Art
Specifically, the claimed method is drawn to treating any gastrointestinal disease or disorder using recited patch graft. Further, the claims encompass any combination of cells, wherein at least one of the cell types is capable of expressing MMPs and the other cell type can be of any species of cell. 
Regarding the breadth of the gastrointestinal diseases this encompasses peptic ulcers, acid reflux/GERD, gallstone pancreatitis, hemorrhoids, colon cancer and Crohn’s disease. While the specification prophetically contemplates treating liver disease, pancreatic disease, kidney disease and GI disease (Examples 2-5) using the claimed patch graft, the skilled artisan would find that the breath of gastrointestinal disease or disorder as embraced by the claims would be unpredictable to treat using the claimed patch graft. 
While the specification has clearly shown that implanted tissue can grow into target tissue in the liver and pancreas, this does not teach or enable the breadth of gastrointestinal disease and disorders. Specifically, there are three issues of enablement regarding the claimed invention: 1) the species of cells implanted, the role of MMPs expressed/secreted and the species of gastrointestinal diseases or disorders. 
Regarding the species of cells, the claims encompass two or more cell types that will be in the patch graft with at least one of these cell types being capable of expressing and/or secreting MMPs and the other species of cell(s) can be of any cell type. The skilled artisan would find that these other species of cells encompasses neurons, white blood cells, red blood cells, adipocytes, macrophages and T-cells. Neither the art nor the specification teaches any nexus between cells such as neurons, white blood cells, red blood cells, adipocytes, macrophages and T-cells and the restoration of some intestinal function as embraced by the claims. The 
The specification teaches that success of the MSC/BTSC combination was in part due to the expression/secretion of multiple types of MMPs (MMP1, 2, 7, 14 and 15) (see pg. 87 lines 12-20 for example). However, MMPs are not only produced by just MSCs, but rather by a variety of cell species and such that the produced MMPs have significantly variable effects from tissue remodeling. For example, Nagase et al. (2006, Cardiovascular Res., Vol. 69, pgs. 562-573) teaches the biological effect for many species of MMPs in Table 1 (reproduced below).

    PNG
    media_image2.png
    846
    868
    media_image2.png
    Greyscale

	Specifically, Nagase teaches “Matrix metalloproteinases (MMPs), also called matrixins, function in the extracellular environment of cells and degrade both matrix and non-matrix proteins. They play central roles in morphogenesis, wound healing, tissue repair and remodelling in response to injury, e.g. after myocardial infarction, and in progression of diseases such as atheroma, arthritis, cancer and chronic tissue ulcers” (Abstract lines 1-3). Thus Nagase teaches that MMPs have multiple roles, i.e. wound healing and tissue repair, but also in the progression 
	Further, the art teaches the role of MMPs on MSCs in tissue remodeling. Specifically, Almalki et al. (2016, Stem Cell Res. and Therapy, Vol. 7(129), pgs. 1-12) teaches “Mesenchymal stem cells (MSCs) have great potential as a source of cells for cell-based therapy because of their ability for self-renewal and differentiation into functional cells. Moreover, matrix metalloproteinases (MMPs) have a critical role in the differentiation of MSCs into different lineages. MSCs also interact with exogenous MMPs at their surface, and regulate the pericellular localization of MMP activities. The fate of MSCs is regulated by specific MMPs associated with a key cell lineage. Recent reports suggest the integration of MMPs in the differentiation, angiogenesis, proliferation, and migration of MSCs.” (Abstract lines 1-6).
	However, the art teaches that other cells types such as B-cell and neutrophils secrete MMPs which promote inflammation and tissue degradation. For example, Meland et al. (2006, Int. Immunol., Vol. 18(9), pgs. 1355-1362) teaches that B cells secrete MMP-9 and that “MMP-9 is stimulated by inflammation and has an important pathological role in many clinical disorders such as cancer and autoimmunity. In several B cell malignancies, MMP-9 levels are correlated with the disease prognosis” (see Abstract and pg. 1360 col. 2 parag. 3 lines 1-4). Similarly, Parks et al. (2004, Immunology, Vol. 4, pgs. 617-629) and Ong et al. (2017, J. 
	Thus the skilled artisan would find that both the species of cell which expresses/secretes the required MMP and the species of MMP are significant to the enablement of the claimed invention. The breadth of cells encompassed by the claims as well as the species of MMPs is such that the combination of cells and produced MMPs could have no effect on intestinal function or a deleterious effect on intestinal function. The art and the specification support that ELMSCs/MSCs combined with BTSCs enable a patch graft to incorporate into target intestine, pancreas and liver.
	Regarding the breadth of gastrointestinal diseases or disorders, the skilled artisan would also find the claimed invention unpredictable. For example, the art teaches that a gastrointestinal disease such as peptic ulcer disease has an etiology which would not be treated by growing new tissue via an implant. Specifically, Malik et al. (2021, Peptic Ulcer Disease, NCBI Bookshelf, pgs. 1-8) teaches that peptic ulcer disease is most commonly caused by H. pylori infection or the use of NSAIDs (see Etiology) and that treatment of peptic ulcer disease requires a combination of antibiotics and proton pump inhibitors (pg. 5, Medical Treatment). Thus, the skilled artisan would find that a gastrointestinal disease such as peptic ulcer disease would not benefit from the growth of new tissue via a graft patch since the underlying etiology is the growth of ulcers which are potentiated by bacteria and NSAIDs. 
	Similarly, the skilled artisan would find that gastrointestinal diseases such as Crohn’s disease and ulcerative colitis would not be treated by the claimed patch graft. Specifically, Ranasinghe et al. (2021, Crohn’s Disease, NCBI Bookshelf, pgs. 1-7) teach that Crohn’s disease is an immunologically mediated (autoimmune disorder) inflammatory disease of the The pathophysiology is multifactorial and involves genetic predisposition, infectious, immunological, environmental, and dietary. The characteristic transmural inflammation can include the entire GI tract from mouth to the perianal area; although most frequently involve terminal ileum and right colon” (pg. 2 Pathophysiology, lines 1-3). Thus, the skilled artisan would find that a gastrointestinal disease such as Crohn’s disease would not benefit from the growth of new tissue via a graft patch since the underlying pathology is autoimmune inflammation which can exist over the entire GI tract.
	The art continues to teach that the gastrointestinal disease chronic diarrhea has multiple causes such as celiac disease (immune-mediated reaction to gluten), medications (over 700 medications) and lactose intolerance (see Descoteaux-Friday et al., 2021, NCBI Bookshelf, pgs. 1-11). Again, the skilled artisan would find that a gastrointestinal disease such as chronic diarrhea would not benefit from the growth of new tissue via a graft patch since the underlying etiology/pathology results from multiple distinct causes such as taking a medication or response to gluten digestion.
	As set forth above, while the specification prophetically contemplates treating liver disease, pancreatic disease, kidney disease and GI disease, the specification nor the art provides a teaching or nexus regarding how growing new tissue via a patch graft would treat liver or pancreatic disease such as liver cancer or pancreatic cancer. In the cases of cancer, the skilled artisan would appreciate that the underlying pathology is uncontrolled cellular growth which is the hallmark of cancer, which must be arrested to provide treatment. The skilled artisan would find that implanting and growing new tissue into a cancerous organ such as the pancreas or liver may not provide any treatment at all towards the underlying disease such as pancreatic cancer.
Conclusion
	While the specification teaches the successful implantation of a patch graft into organs such as the liver and pancreas, this does not enable the claimed method for its entire breadth of treating any gastrointestinal disease or disorder. As set forth above, the breadth of gastrointestinal disease/disorder, MMP and species of cell are all issues of enablement for the claimed method. The species of cells implanted is significant for the enablement of implanting the claimed patch graft, since the implant “grafts” into the target tissue through the expression and/or secretion of MMPs, which as set forth above are distinct in function depending on the cell source. Further, the species of gastrointestinal diseases and/or disorders is broad and encompasses diseases/disorders which have no nexus with a patch graft and thus would not be provided any benefit or treatment of an implanted patch graft as embraced by the claims.
	Accordingly, the skilled artisan would require an undue amount of experimentation without a predictable degree of success to practice the claimed method for its entire breadth and thus limiting the claimed method to the scope set forth above is proper.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 is unclear. Claim 3 recites the limitation “configure to sustain and maintain said mixed population while inhibiting said at least one early lineage stage cell type from differentiating or further maturing to a later lineage stage that is no longer capable of expressing membrane-associated and/or secreted MMPs”. However it is not clear what the metes and bounds are of the configuration to sustain and maintain as embraced by the claim. A search of the specification teaches:
“Variables causing differentiation of donor cells resulted in a muting of expression of MMPs, especially the secreted forms, and, in parallel, a loss in potential for engraftment and migration (data not shown). These factors included serum, various soluble regulatory signals (growth factors, cytokines, hormones) known to influence differentiation of the donor cells, extracellular matrix components whether in the hydrogels or in the backings (especially type I collagen-containing backings), and the stiffness of the HA hydrogels (i.e. the Pa levels). If differentiation of the ELSMCs progressed preferentially to stroma, the grafts became fibrotic; if to endothelia, the grafts retained viable cells and tissue but remained superficial to the organ capsule (data not shown).” (pg. 85 lines 22-30).
	Thus the specification identifies the problem of differentiation or maturation to a later stage that is no longer capable of expressing MMPs, but does not teach how to configure the patch graft to maintain and sustain as embraced by the claim. Thus the metes and bounds of the configuration are not clear.

	Claim 9 is unclear. Claim 9 recites the term “stemness” regarding a medium. However it is not clear what the metes and bounds are of a medium that supports “stemness” as claimed. The specification provides no definition for “stemness” and the skilled artisan would not know how to identify a medium which supports “stemness” since the term is vague.
	Claim 25 is unclear. Claim 25 recite two terms in parentheses: “(other than a hydrogel)” and “(e.g., viscoelasticity)”, however it is not clear what the metes and the bounds are of claim 25 since it is not clear if the terms in parentheses are a claim limitation, examples or a preferred embodiment. Since it is not clear of “(other than a hydrogel)” and “(e.g., viscoelasticity)” are claim limitations, the metes and bounds of claim 25 are not clear.

Conclusion
No claims are allowed. The claims are free of the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A. MONTANARI whose telephone number is (571)272-3108.  The examiner can normally be reached on Mon-Thurs 8-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 1-571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DAVID A MONTANARI/Examiner, Art Unit 1632